        Case 2:13-cv-01068-AJS-CRE Document 182 Filed 06/11/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    DARIEN HOUSER,                                  )
                                                    )
                 Plaintiff,                         )   13-cv-1068
                                                    )   ELECTRONICALLY FILED
         vs.                                        )
                                                    )
    PA DEPT. OF CORRECTIONS, et al.,                )
                                                    )
                 Defendants.                        )

       MEMORANDUM OPINION RE: DEFENDANTS’ MOTIONS FOR SUMMARY
         JUDGMENT BASED ON THE DOCTRINE OF CLAIM PRECLUSION
                         (Doc. 162 and Doc. 164 )

ARTHUR J. SCHWAB, District Judge.


I.       INTRODUCTION

         Defendants have filed motions for summary judgment arguing that Plaintiff’s claims are

barred by the doctrine of claim preclusion. After considering the Motion for Summary Judgment

filed by Defendants Dr. Jin, PA Anatonovich, and PA West (Doc. 162), the Motion for Summary

Judgment filed by the DOC Defendants 1 (Doc. 164), the briefs and materials submitted in

support of the motions for summary judgment (Docs. 162-1, 162-2, 165, 166, and 167), and

Plaintiff’s response in opposition (Doc. 181), the motions will be GRANTED.




1
       The DOC Defendants are CO1 Carter, Superintendent Louis S. Folino, Sgt. Gagnon,
C/O Gillis; Lt. Grego, Nedra Grego, C/O Jones, C/O Keller, Lt. Kelly, Lt. Kennedy, Major
Leggett, John McAnany, C/O1 McCune, C/O Michelucci, (Sgt.) Mitchell, Hearing Examiner
Nunez, Pennsylvania Department of Corrections, Mr. Pokol, Windy Shaylor, Dorina Varner,
Secretary Wetzel, Mr. Wilson, and Deputy Winfield.

                                                1
      Case 2:13-cv-01068-AJS-CRE Document 182 Filed 06/11/20 Page 2 of 9




II.    HOUSER’S TRILOGY OF CASES

       Plaintiff, Darien Houser, a “prolific motion filer,” 2 is a state prisoner in the custody of the

Pennsylvania Department of Corrections (“DOC”). Beginning in March 2010, Houser filed a

trilogy of cases in this Court arising from events which were alleged to have occurred at SCI-

Greene: Houser v. Folino, et al., Civil Action No. 10-cv-0416 (“Houser I”); this case, Houser v.

PA Dept. of Corr., et al., Civil Action No. 13-cv-1068 (“Houser II”); and Houser v. Widenour,

Civil Action No. 16-cv-1039 (“Houser III”). In all three cases, Houser alleged his constitutional

rights, and various state tort laws, were violated by Defendants failing to provide adequate

medical care for his medical needs and for engaging in retaliatory conduct.

       Houser I was initiated on March 29, 2010. Named in the original complaint were thirty-

four defendants each of whom was either a DOC official, corrections officer, employee, or a

medical health care provider involved in the treatment of Plaintiff’s numerous medical ailments

and requests for treatment and in processing related grievances. The events were alleged to have

occurred at SCI-Greene throughout 2008. (Doc. 3). On July 31, 2012, Houser filed an Amended

Complaint, in which he recited a litany of events dating back to January 2007 and continuing

through October 2011, and named twelve additional defendants, for a total of forty-six

defendants. (Doc. 81). The Amended Complaint remained Houser’s operative pleading. Prior

to trial, Plaintiff voluntarily dismissed all but four defendants, Superintendent Folino, PA Diggs,

CRNP Michelle Lucas-Anatonovich and Dr. Byunghak Jin. 3



2
         In Houser v. Johnson, Civil Action No. 06-1198 (USDC, E.D.PA), the Honorable
Eduardo C. Robreno described Houser as a “prolific motion filer.” See Memorandum dated June
11, 2008, n.5. Doc. 74. Houser’s practice of filing numerous motions continues in this Court.
In this case, since inception, he has filed twenty-one motions.
3
      During trial, Houser withdrew his claims against Defendants Diggs and Lucas-
Anatonovich. (Minute Entry, 12/3/2015).
                                                  2
      Case 2:13-cv-01068-AJS-CRE Document 182 Filed 06/11/20 Page 3 of 9




       The case proceeded to a jury trial before the Honorable Donetta W. Ambrose on

December 1, 2015, on these claims: (1) failure to provide timely and appropriate treatment of

the following medical conditions: (a) lump in chest, or breast enlargement; (b) ringing of ears, or

tinnitus; (c) mask on face; and (d) knot in testicle; and (2) failure to educate Houser as to the

risks and side effects of medication.

       On December 4, 2015, the jury rendered a verdict for Defendants on all claims and

judgment was entered that date. (Doc. 378). Houser appealed the judgment to the United States

Court of Appeals for the Third Circuit. On July 19, 2019, the Court of Appeals affirmed the

judgment, including the denial of Plaintiff’s motion for new trial and reconsideration. Houser v.

Folino, 927 F.3d 693 (3d Cir. 2019).

       This case, Houser II, was initiated on July 23, 2013, while Houser I was pending.

Plaintiff’s operative pleading is the Second Amended Complaint, Doc. 72, filed on May 19,

2014, in which Houser names in excess of thirty defendants, and alleges numerous violations of

his constitutional rights, and various state tort laws, again relating to his ongoing medical care

and continued retaliation at SCI-Greene, all of which arise from incidents allegedly occurring

from July 2011 to April 2012, well before he filed his Amended Complaint in Houser I. Houser

seeks recovery for the following claims:

       (i)     stripping bar on cell floor door which makes it difficult to enter and exit
               in a wheelchair;
       (ii)    a bicep injury that occurred sometime in August of 2011;
       (iii)   an injury arising from a prisoner transport on November 16, 2011;
       (iv)    the failure to have medications available during an unspecified period;
       (v)     the failure to order a mammogram based upon a recommendation by a
               radiologist that came to Houser’s attention on November 19, 2012; 4
       (vi)    the failure to provide medication on March 21, 2012; 5

4
       Plaintiff has agreed to “voluntarily vacate this claim” recognizing that the claim was part
of Houser I. See P’s Resp. to Mot. for Summ J. at ¶ 9.
5
       The date listed in the Second Amended Complaint is 3/1/2012. Plaintiff states that the
                                                  3
      Case 2:13-cv-01068-AJS-CRE Document 182 Filed 06/11/20 Page 4 of 9




       (vii) the failure to treat a broken finger on July 31, 2011;
       (viii) retaliatory actions allegedly occurring on February 22, 2012 and March
              27, 2012;
       (ix)   the failure to provide handicap accessible showers, approximately March
              21, 2012;
       (viii) the failure to provide medication for angioedema on September 11, 2011;
              September 12, 2011; and January 1, 2012;
       (ix)   the failure to order a test recommended on February 7, 2012;

       (x)     retaliatory actions in failing to provide proper hygiene on September 12,
               2011 and other unspecified periods;
       (xi)    exposure to second hand smoke and toxic fumes from a drain beginning in
               April of 2012; and
       (xii)   ongoing failure to provide leg braces, unspecified period.

Second Amended Complaint (Doc. 72). Recognizing the overlap of claims and facts in Houser

II with the claims and facts in Houser I, the Court stayed the case pending trial and appeal in

Houser I. On September 6, 2019, the mandate in Houser I was reissued and the stay in Houser II

lifted and the case reopened.

       The third case in this trilogy, Houser v. Wetzel, et al., Civil Action No. 16-cv-1039

(“Houser III”), was initiated on July 14, 2016, while Houser I was on appeal and Houser II was

stayed. The complaint once again named over thirty defendants and alleged a myriad of

unrelated claims for various incidents occurring at SCI-Greene from July 2014 through April

2016. On November 22, 2017, the Motion to Dismiss filed by the Medical Defendants was

granted (Doc. 140) and on March 26, 2019, the Motion for Summary Judgment filed by the DOC

Defendants was granted. (Doc. 219). Houser appealed the judgment to the Court of Appeals for

the Third Circuit (Doc. 221) and on October 9, 2018, the appeal was dismissed for failure to

timely prosecute. (Doc. 223).




correct date should be 3/21/2012. See P’s Resp. to Mot. for Summ J. at ¶ 10.
                                                 4
       Case 2:13-cv-01068-AJS-CRE Document 182 Filed 06/11/20 Page 5 of 9




III.    PENDING MOTIONS FOR SUMMARY JUDGMENT IN HOUSER II

        On January 16, 2020, Defendants filed motions for summary judgment arguing that

Houser’s claims are barred by the doctrine of claim preclusion. After being granted several

extensions, Houser filed his response in opposition to the motions on June 1, 2020. (Doc. 181).

The motions are now ripe for disposition.

IV.     STANDARD OF REVIEW

        Summary judgment may be granted if, drawing all inferences in favor of the non-moving

party, “the movant shows that there is no genuine issue as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Melrose, Inc. v. City of

Pittsburgh, 613 F.3d 380, 387 (3d Cir. 2010).

        A fact is “material” if proof of its existence or non-existence might affect the outcome of

the suit under applicable law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see

also Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir. 2011). Disputes must be both: (1)

material, meaning concerning facts that will affect the outcome of the issue under substantive

law, and (2) genuine, meaning there is sufficient evidence supporting the claimed factual dispute

“to require a jury or judge to resolve the parties' differing versions of the truth at trial.” In re

Lemington Home for Aged, 659 F.3d 282, 290 (3d Cir. 2011).

        A party moving for summary judgment has the initial burden of supporting its assertion

that fact(s) cannot be genuinely disputed by citing to particular parts of materials in the record –

i.e., depositions, documents, affidavits, stipulations, or other materials – or by showing that: (1)

the materials cited by the non-moving party do not establish the presence of a genuine dispute, or

(2) that the non-moving party cannot produce admissible evidence to support its fact(s). Fed. R.

Civ. P. 56(c)(1). The moving party may discharge its burden by “pointing out to the district



                                                    5
      Case 2:13-cv-01068-AJS-CRE Document 182 Filed 06/11/20 Page 6 of 9




court” the “absence of evidence to support the nonmoving party's case” when the nonmoving

party bears the ultimate burden of proof for the claim in question. Conoshenti v. Public Service

Elec. & Gas Co., 364 F.3d 135, 140 (3d Cir. 2004), quoting Singletary v. Pennsylvania Dept. of

Corr., 266 F.3d 186, 192 n. 2 (3d Cir. 2001), quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325

(1986).

          Conversely, in order to defeat a motion for summary judgment, the non-moving party

must support its assertion that fact(s) are genuinely disputed by citing to particular parts of

materials in the record, or by showing that: (1) the materials cited by the moving party do not

establish the absence of a genuine dispute, or (2) the moving party cannot produce admissible

evidence to support its fact(s). Fed. R. Civ. P. 56(c)(1). When determining whether there are any

genuine issues of material fact, all inferences should be drawn in favor of the non-moving party.

Berckeley Inv. Group, Ltd. v. Colkitt, 455 F.3d 195, 201 (3d Cir. 2006).

          In reviewing a motion for summary judgment, the Court does not make credibility

determinations, and summary judgment is “inappropriate when a case will turn on credibility

determinations.” El v. Southeastern Pennsylvania Transp. Authority, 479 F.3d 232 (3d Cir.

2007), citing Anderson, 477 U.S. at 255.

V.        DISCUSSION

          Defendants argue that summary judgment is appropriate based on the doctrine of claim

preclusion because there is a substantial overlap of claims and facts here, with the claims and

facts of Houser I.

          As explained by the United States Court of Appeals for the Third Circuit, the federal law

of res judicata or claim preclusion, which bars a second suit, involves a three-prong test. A party

seeking to invoke claim preclusion must establish the following: “(1) a final judgment on the



                                                  6
      Case 2:13-cv-01068-AJS-CRE Document 182 Filed 06/11/20 Page 7 of 9




merits in a prior suit involving (2) the same parties or their privies and (3) a subsequent suit

based on the same cause of action.” Struck v. Wells Fargo Bank, N.A., 614 F. App’x 586, 588

(3d Cir. 2015), quoting Lubrizol Corp. v. Exxon Corp., 929 F.2d 960, 963 (3d Cir. 1991). In

determining whether these elements have been met, a court should not apply this test

“mechanically,” but should focus “on the central purpose of the doctrine, to require a plaintiff to

present all claims arising out [of] the same occurrence in a single suit.” Sheridan v. NGK Metals

Corp., 609 F.3d 239, 260 (3d Cir. 2010) (quoting Churchill v. Star Enterprise, 183 F.3d 184, 194

(3d Cir. 1999)). In so doing, “piecemeal litigation” is avoided and the court conserves scarce

“judicial resources.” Id. The purpose of claim preclusion is to “relieve the parties of the cost and

vexation of multiple lawsuits, . . . prevent[] inconsistent decisions, [and] encourage reliance on

adjudication.” Marmon Coal Co. v. Dir., Office of Workers’ Comp. Programs, 726 F.3d 387, 394

(3d Cir. 2013) (citations omitted).   Importantly, claim preclusion bars not only claims that were

brought in the previous action, but also “gives preclusive effect to a prior judgment if a particular

issue, although not litigated, could have been raised in the earlier proceedings.” Blunt v. Lower

Merion Sch. District, 767 F.3d 247, 276 (3d Cir. 2014) (emphasis added). As explained below,

the Court finds that the claims raised in this case could have been raised in Houser I and, thus,

are barred by the doctrine of claim preclusion.

                               i.      Final Judgment on the Merits

       The Court finds that the first prong of the test for claim preclusion is met and requires no

discussion. A final judgment was entered in Houser I after the case was tried to verdict.

                               ii.     Same Parties or Their Privies

       The second prong of the test for claim preclusion is met as well, given that the Court

finds that the defendants in Houser I and Houser II constitute the “same parties or their privies.”



                                                  7
      Case 2:13-cv-01068-AJS-CRE Document 182 Filed 06/11/20 Page 8 of 9




Houser named forty-six defendants in Houser I and over thirty defendants in Houser II, all of

whom are DOC officials, corrections officers, and employees or medical health care providers

involved in the treatment of Plaintiff’s numerous medical ailments and requests for treatment and

in processing related grievances. Clearly, the defendants in Houser II are the same or similar

parties to the defendants in Houser I.

                   iii.    Subsequent Suit Based on the Same Cause of Action

       As with the first two prongs, the Court finds that the third prong of the test for claim

preclusion is met. The Court of Appeals for the Third Circuit has explained the third prong as

follows:

       In Athlone, we noted that the term “ 'cause of action' cannot be precisely defined,
       nor can a simple test be cited for use in determining what constitutes a cause of
       action for res judicata purposes.” Id. (quoting Donegal Steel Foundry Co. v.
       Accurate Prods. Co., 516 F.2d 583, 588 n. 10 (3d Cir. 1975)). Rather, we look
       toward the “essential similarity of the underlying events giving rise to the various
       legal claims.” Davis v. United States Steel Supply, 688 F.2d 166, 171 (3d Cir. 1982)
       (en banc ), cert. denied, 460 U.S. 1014 ... This principle is “in keeping with '[t]he
       present trend ... in the direction of requiring that a plaintiff present in one suit all
       the claims for relief that he may have arising out of the same transaction or
       occurrence.' ” Athlone, 746 F.2d at 984 (quoting 1B J. Moore & J. Wicker, Moore's
       Federal Practice ¶ 0.410[1], at 359 (2d ed. 1983)).

       In conducting this inquiry, we focus upon “whether the acts complained of were
       the same, whether the material facts alleged in each suit were the same, and whether
       the witnesses and documentation required to prove such allegations were the same.”
       Athlone, 746 F.2d at 984. A mere difference in the theory of recovery is not
       dispositive. Id. Thus, the fact that Lubrizol relies on a new theory of “reformation”
       will not prevent preclusion. In both suits the acts complained of, the material facts
       alleged, and the witnesses and documentation required to prove the allegations are
       all the same.

Lubrizol Corp. v. Exxon Corp., 929 F.2d at 963.

       In determining what constitutes the “same cause of action,” the court should take a

“broad view.” Davis v. Wells Fargo, 824 F.3d 333, 342 (3d Cir. 2016). If the “underlying

                                                  8
      Case 2:13-cv-01068-AJS-CRE Document 182 Filed 06/11/20 Page 9 of 9




events giving rise to the various legal claims” are “essentially similar,” then it is likely that the

claims meet the “same cause of action element” for claim preclusion purposes. Blunt, 767 F.3d

at 277. Again, it is important to note that claim preclusion bars not only claims that were

brought in the previous action, but also those claims that “could have been brought.” Id. at 276.

        A close examination of the claims brought in Houser II reveals that each of the claims

arises from an incident allegedly occurring from July 2011 through April 12, 2012. The Second

Amended Complaint in Houser I was not filed until July 31, 2012. The Court thus finds that all

of the claims in Houser II could have been brought in Houser I. Blunt, 767 F.3d at 276.

V.      CONCLUSION

        For the reasons set forth, Plaintiff’s claims are barred by the doctrine of claim preclusion

and Defendants’ motions for summary judgment will be GRANTED. An appropriate Order

follows.

                                                        SO ORDERED this 11th day of June, 2020,

                                                        s/Arthur J. Schwab
                                                        Arthur J. Schwab
                                                        United States District Judge

cc:     DARIEN HOUSER
        GL-7509
        SCI Phoenix
        1200 Mokychic Drive
        Collegeville, PA 19426
        (via U.S. First Class Mail)

        All counsel of record
        (via ECF electronic notification)



                                                   9
